 

Exhibit 10.02

 

DO NOT DESTROY THIS NOTE:

When paid, this note, with Deed of Trust securing same, must be

surrendered to Trustee for cancellation before reconveyance will be

made.

 

INSTALLMENT NOTE – INTEREST INCLUDED

(Fixed Rate of Interest)

 

$3,500,000.00

 



April 2, 2019

 

FOR VALUE RECEIVED, the undersigned, Extracting Point, LLC, a Nevada limited
liability company, duly formed and valid existing under the laws of the State of
Nevada, having its principal address at 853 Sandhill Avenue, Carson, California
90746 (hereinafter referred to as “Borrower”) promises to pay to the order of
Michael Cannon and Jennifer Cannon, Trustees of the Core 4 Trust dated February
29, 2016, having its principal address at 2520 Saint Rose Parkway, Suite 218,
Henderson, NV 89074 (hereinafter referred to as the “Lender”), the principal
amount of THREE MILLION FIVE HUNDRED THOUSAND and 00/100 Dollars ($3,500,000.00)
(hereinafter referred to as the “Principal”), plus interest. The Borrower shall
make all payments, including Principal and interest, and all other sums which
may become due and payable in connection this INSTALLMENT NOTE – INTEREST
INCLUDED (the “Note”) in lawful money of the United States of America.

 

The Borrower understands that the Lender may transfer this Note. The Lender or
anyone who takes this Note by transfer and who is entitled to receive payments
under this Note is called the “Note Holder.”

 

This Note is made in connection with that certain “Loan Agreement” by and among
Borrower, Lender, and Generation Alpha, Inc., a Nevada corporation, as
“Guarantor” of even date herewith. Any capitalized terms not defined herein
shall have the meaning set forth in the Loan Agreement.

 

Interest

 

Interest will be charged on unpaid principal and interest until the full amount
of Principal has been paid. The Borrower will pay interest at a fixed annual
rate of 10.00%.

 

Disbursement

 

The entire Principal shall be disbursed (the “Loan Proceeds”) to the Borrower on
April 1, 2019 (the “Loan Opening Date”), subject to adjustments as provided
herein.

 

   

   

 

Term of Loan

 

Principal and interest under the term of this Note shall be payable over five
(5) years, commencing from Loan Opening Date of this Note, namely April 1, 2019,
ending on March 31, 2024 (“Maturity Date”), unless otherwise accelerated
pursuant to the provisions hereof. Notwithstanding the foregoing, Additional
Consideration (as defined herein) shall be paid pursuant the provisions herein
and may extend beyond the Maturity Date.

 

Payments

 

Principal and interest shall be payable as follows:

 

  A. Commencing from April 1, 2019 to March 31, 2020, Borrower shall make
interest only payment of $29,166.67 per month on the first date of each month
beginning on April 1, 2019.         B. Commencing from April 1, 2020 to March
31, 2024, Borrower shall make monthly payment of Principal and interest in the
amount of $88,769.04 on the first date of each month beginning on April 1, 2020.
Each payment shall be credited first on interest then due and the remainder on
principal.         C. Payment at Maturity. The Borrower shall make above
payments every month until the Borrower has paid all of the Principal and
interest and any other charges described below that the Borrower may owe under
this Note. If, on March 31, 2024, the Borrower still owes amounts under this
Note, the Borrower shall pay those amounts in full on that date, which is called
the “Maturity Date”.         D. Place of Payments. The Borrower will make above
monthly payments to the Note Holder at 2520 Saint Rose Pkwy., Suite 218,
Henderson, NV 89074 or at a different place if required by the Note Holder.    
    E. Prepayment. Borrower may prepay the Principal prior to the Maturity Date,
however, if Borrower prepays all or any part of the Principal prior to
thirty-six (36) months from the Loan Opening Date, Borrower shall pay, as a
prepayment penalty, all interest that would have accrued during the first
thirty-six (36) months from the Loan Opening Date that remains unpaid at the
time of prepayment. The Borrower agrees and guarantees to pay the first 36
months of interest under this Note, namely the interest to be accrued from April
1, 2019 to March 31, 2022 (“Guaranteed Interest”) regardless of any partial or
full prepayment. The Borrower, however, may make a full prepayment or partial
prepayment without paying a prepayment charge starting from April 1, 2022.      
    The Note Holder will use any prepayments to reduce the amount of Principal
that the Borrower owes under this Note. However, the Note Holder may apply any
prepayment to the accrued and unpaid interest and any other charges that may be
due to Lender in accordance with this Note or the Loan Agreement before applying
the prepayment to reduce the Principal amount of the Note. If the Borrower makes
a partial Prepayment, there will be no changes in the due date or in the amount
of the monthly payment unless the Note Holder agrees in writing to those
changes.

 

 2 

   

 

Security

 

This Note is secured by a first lien on the premises located at 2601 West Holly
St., Phoenix, AZ (the “Premises”) under the ownership of the Borrower. As
security for this Note and all other liabilities of Borrower to Lender, Borrower
shall execute a Deed of Trust and Assignment of Rents granting the Lender a
continuing lien on the Premises and all its appurtenances, any other structures
and improvements hereafter added to the Premises, and all rents of the Premises,
hereby authorizing the Lender at any time after an Event of Default (as
hereinafter defined), to either foreclose the Premises, or collect rents of the
Premises, it being understood that the Lender shall be under no obligation to
effect any such foreclosure or collection.

 

The Deed of Trust securing this Note contains the following provision: In the
event the herein described Premises, or any part thereof, or any interest
therein, is sold, agreed to be sold, conveyed or alienated by the Trustor, or by
the operation of law or otherwise, all obligations secured by this instrument,
irrespective of the maturity dates expressed therein, at the option of the Note
Holder hereof, and without demand or notice, shall immediately become due and
payable.

 

Additional Payments.

 

  A. For the purposes of this Agreement, the “Operation Commencement Date” is
the date (x) the “Approval to Operate” is granted by the AZDHS (as hereinafter
defined); and (y) the Manager is entitled to Management Fees defined in Section
A (1). The term “Management Period” shall mean the period of thirty-six (36)
months from the Operation Commencement Date. As additional consideration,
Borrower and/or Guarantor shall cause the following amounts to be paid to Lender
for the Management Period.

 

  (1) Five Percent (5%) of the management fees (“Management Fees”), defined in a
Cultivation Management Services Agreement (“Management Agreement”), by and
between Guarantor, or the affiliate thereof, serving as “Manager” on behalf of
the duly licensed entity (the “License Holder”), awarded a Medical Marijuana
Dispensary Registration Certificate or any other applicable license, in
accordance with the laws of the State of the Arizona(the “License”), by the
Arizona Department of Health Services (“AZDHS”). A copy of the proposed
Management Agreement as attached as Exhibit “B” to the Loan Agreement. Guarantor
agrees that it shall take all action reasonably necessary and use its best
efforts, to execute or cause an affiliate Arizona entity to execute, a
Management Agreement and upon execution, Exhibit “B” shall be updated with the
final and fully executed copy of the Management Agreement and such replacement
of Exhibit “B” shall not require an amendment to the Agreement; however, Borrow
and/or Guarantor shall provide written notice of the replacement and provide
Lender copy of same. Parties agree any replacement of Exhibit “B” shall not
alleviate Borrower of its obligation to comply with the terms of this Section.
In compliance with Title 9; Chapter 17 Department of Health Services Medical
Marijuana Program (the “AZDHS Rules”) and A.R.S. § 36-2801 et seq., as amended
from time to time (the “Act”) (the AZDHS Rules and the Act collectively referred
to herein as the “AMMA”), nothing contained herein shall be construed to be
profit sharing or any other profit splitting which would violate the License
Holder’s nonprofit status or its status of good standing with AZDHS.

 

 3 

   

 

  (2) If the Operation Commencement Date has not occurred within twenty-four
(24) months of the funding date of the Loan, instead of the payments described
in Section A(1), Borrower shall pay to Lender an amount equal to five percent
(5%) of the fair market value of the rent of the Property as if the Property
were fully occupied regardless of the occupancy rate for a maximum of thirty-six
months, subject to the other terms of this Section A(2). The fair market value
of the Property shall be determined by an independent commercial real estate
broker selected by Borrower and Lender using comparable lease rates for
similarly situated properties and shall be deemed to increase at the rate of
three percent (3%) per year. If the Operation Commencement Date occurs after the
payments in this subsection have commenced, then the payments under this
subsection shall cease and the payments described in Section A(1) shall commence
and Lender shall be entitled to receive a maximum of thirty-six (36) months of
payments pursuant to Section A(1), and any payments made pursuant to this
Section A(2) shall be credited towards any amounts owed pursuant to Section
A(1).         (3) The amounts described in Section A(1) or (2) shall be defined
as the “Additional Consideration”.         (4) The Additional Consideration
shall be paid to Lender for any calendar month by the last day of the following
calendar month. Borrower and/or Guarantor shall provide to Lender a statement of
amounts received by Manager, Borrower and/or Guarantor to which Lender is
entitled pursuant to this section and any additional backup information,
reasonably available, as Lender may reasonably request. To the extent the
provisions of Section A (2) apply, the payments described therein shall commence
on the last day of the 25th month following the funding of the Loan.         (5)
Lender acknowledges and agrees that neither the License Holder nor its
affiliates is a party to this Agreement, and Lender shall have no rights or
remedies against the License Holder and/or its affiliates related to the
Additional Consideration, or otherwise related to this Agreement, whether in law
or equity. Any rights or remedies that Lender may have related to the Additional
Consideration or this Agreement, is expressly limited to those against Borrower
and/or Guarantor.

 

 4 

   

 



Events of Default

 

The occurrence of any one of the following specified events, with respect to
Borrower’s obligations hereunder shall be an “Event of Default”: (i) Lender does
not receive payment of any monetary sums due under this Note, the Loan
Agreements from Borrower or Guarantor within ten (10) business days of when it
is due; (ii) default in the performance of any other obligation to Lender in the
Loan Documents beyond the expiration of all notice and cure periods; (iii) the
making of any material misrepresentation for the purpose of obtaining the Loan
evidenced by this Note of the Loan Documents; (iv) bankruptcy, insolvency,
reorganization or liquidation proceedings or other proceedings, voluntary or
involuntary, for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Borrower and shall not be
discharged within sixty (60) days after such initiation, or the Borrower admits
in writing its inability to pay its debts generally as they mature; (v) the
making of a general assignment by Borrower or Guarantor for the benefit of
creditors; (vi) any proceeding, procedure or remedy supplementary to, or in
enforcement of judgment, or any writ or order of attachment or garnishment is
issued, made, resorted to or commenced against, or with respect to, any
substantial property of the Borrower or Guarantor which is not dismissed or
bonded within fifteen (15) days after written notice of the filing thereof to
Borrower; (vii) concealing, removing or permitting to be concealed or removed
any property, with intent to hinder, delay or defraud creditors; (viii) making
or suffering a transfer of any property, which is fraudulent under the laws of
any applicable jurisdiction; or (ix) if, without the Lender’s prior written
consent, there is any reduction or diminishment of, or lien or encumbrance
(except in favor of the Lender and except as permitted by this Note) on the
Premises.



 

Remedies in the Event of Default.

 

Time is of the essence hereof, and if any default occurs in any payment of
Principal or interest hereunder or in any other payment of monetary sums due
herein or in the Loan Documents and such default continues for more than ten
(10) business days from the such payment becomes due, or any default or event of
default occurs in the performance or observance of any term, agreement or
condition contained in this Note, in the Deed of Trust, or the Loan Documents or
if the right to foreclose under the Deed of Trust accrues to any holder of this
Note, then:

 

  A. The entire Principal amount of this Note, plus all unpaid interest and
Guaranteed Interest accrued thereon, shall become immediately due and payable,
at the option of the Lender, without protest, presentment, notice or demand, all
of which are expressly waived by the Borrower;

 



5

 

 

  B. Borrower will pay a late charge of five percent (5%) on any overdue amounts
due hereunder or under the Loan Documents;         C. Lender may exercise its
right to foreclose on the Deed of Trust and/or collect rents of the Premises, it
being understood that the Lender shall be under no obligation to effect any such
foreclosure or collection; and         D. Lender may pursue each and every other
right, remedy and power available to it under this Note and the Loan Documents.

 

The rights, remedies and powers of the holder hereof, as provided in this Note
and in the Deed of Trust are cumulative and concurrent, and may be pursued
singly, successively or together against Borrower, the Premises, the Guarantor
and any other security given at any time to secure the payment hereof, all at
the sole discretion of the Lender. The Lender hereof may resort to every other
right or remedy available at law or in equity without first exhausting the
rights and remedies contained herein, all in Lender’s sole discretion.
Notwithstanding the foregoing, in the event of a default, Lender acknowledges
and agrees that it has no right, interest, remedy or any other security related
to License Holder, License Holder’s business, and/or the License. Additionally,
in the event of a default, in which Lender intends to exercise any remedy
available related the Property, Lender shall allow for Manager, Borrower, and/or
Guarantor to take all action reasonably necessary to ensure compliance with the
AMMA, including without limitation providing a reasonable amount of time for
Manager and License Holder to remove from the Property, any and all equipment,
product, or any other related materials used in the operation of the cultivation
facility on the Property.

 

Legal Fees.

 

If any attorney is engaged (a) to collect all or any portion of the amounts due
hereunder after an event of default or under the Loan Documents whether or not
legal proceedings are thereafter instituted by the holder; (b) to represent
Lender or any other holder hereof in any bankruptcy, reorganization,
receivership, or other proceedings affecting creditors’ rights and involving a
claim under this Note of the Loan Documents; (c) to protect the security
interests of the Deed of Trust; or (d) to represent Lender or any other holder
hereof in any other proceedings whatsoever in connection with this Note, the
Deed of Trust, or Loan Documents, then Borrower or any endorser, guarantor,
surety or accommodation party shall pay to Lender or any holder hereof all
reasonable attorneys’ fees, costs and expenses in connection therewith, in
addition to all other amounts due hereunder, upon demand.

 

Maximum Legal Rate

 

It is not intended hereby to charge interest at a rate in excess of the maximum
legal rate of interest permitted to be charged to Borrower under applicable law,
but if, notwithstanding, interest in excess of said maximum legal rate shall be
paid hereunder, the excess shall be applied in reduction of the principal.

 

6

 

 

Certain Waivers

 

Borrower, in any litigation arising out of or relating to this Note, waives the
right to interpose any defense (except for payment), set-off or counterclaim of
any nature or description (except for mandatory counterclaims). BORROWER HEREBY
INTENTIONALLY, KNOWINGLY, VOLUNTARILY, AND EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (1) ARISING UNDER THIS
AGREEMENT OR (2) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF BORROWER AND LENDER OR ANY OF THEM WITH RESPECT TO THIS NOTE, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING AND WHETHER IN CONTRACT OR TORT OR OTHERWISE, AND BORROWER
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT LENDER MAY FILE
THIS ORIGINAL NOTE OR A COPY THEREOF WITH ANY COURT AS WRITTEN EVIDENCE TO THE
CONSENT OF BORROWER TO THE WAIVER OF RIGHT TO A TRIAL BY JURY.

 

Modification

 

No modification or waiver of any provision of this Note and no consent by the
Lender to any departure therefrom by the undersigned shall be effective unless
such modification or waiver shall be in writing and signed by a duly authorized
officer of the Lender (and Borrower with respect to any modification), and the
same shall then be effective only for the period and on the conditions and for
the specific instances specified in such writing. No failure or delay by the
Lender in exercising any right, power or privilege under this Note, the Deed of
Trust or any other Loan Documents shall operate as a waiver thereof; nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

 

Severability

 

If any provision of this Note shall be held by any court of competent
jurisdiction to be unlawful, void or unenforceable for any reason as to any
person or circumstance, such provision or provisions shall be deemed severable
from and shall in no way affect the enforceability and validity of the remaining
provisions of this Note.

 

Successors

 

This Note and the provisions hereof shall be binding upon the assigns or
successors of the Borrower, and shall continue in full force and effect
notwithstanding any change in the Borrower hereto, whether such change occurs
through merger, acquisition, dissolution or otherwise of the Borrower. This Note
shall inure to the benefit of the Lender and its successors, assigns,
substitutes and other Note Holders, and all references in this Note to the
Lender shall be deemed to include all of the foregoing persons and/or entities.

 

7

 

 

Jurisdiction

 

The undersigned hereby consents to the jurisdiction of the competent Courts of
the State of Nevada in connection with any claim arising with respect to this
Note or any of the Liabilities. In the event any such action is commenced in any
such court, service of process may be made on the Borrower by mailing a copy
thereof to it at the address then reflected in the Lender’s records. This Note
is made and delivered and to be performed in the State of Nevada and shall be
construed according to and governed by the laws of the State of Nevada.

 

Patriot Act Compliance

 

Borrower is not involved in any activity, directly or indirectly, which would
constitute a violation of applicable laws concerning money laundering, the
funding of terrorism or similar activities. No part of the proceeds of the Loan
will be used to fund activities which would constitute a violation of the United
States Lender Secrecy Act, the United States Money Laundering Control Act of
1986, the United States International Money Laundering Abatement and
Anti-Terrorist Financing Act of 2001.

 

Counterparts

 

This Note may be executed in one or more counterparts and by different parties
hereto in separate counterparts, and by electronic and/or facsimile signature,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

 

[signature page follows]

 

8

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly made and executed
as of the day and year first above written.

 

  Borrower: Extracting Point LLC       By:         

 

9

 

 